UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1340


BRENDA COLEMAN GILLIS,

                    Debtor - Appellant,

             v.

SUZANNE WADE,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00244-JAG)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda Coleman Gillis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda Coleman Gillis appeals the district court’s order dismissing her appeal from

the bankruptcy court’s order for failing to pay the filing fee as directed. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Gillis v. Wade, No. 3:20-cv-00244-JAG (E.D. Va. Feb. 23, 2021) . We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2